     Case 4:20-cr-06045-SMJ        ECF No. 29       filed 07/15/21   PageID.108 Page 1 of 11




 1                Colin Prince
                  Chief Appellate Attorney
                  10 North Post Street, Suite 700
2                 Spokane, Washington 99201
                  509.624.7606

 3

4

 5

6
                              United States District Court
                                Honorable Salvador Mendoza, Jr.
 7

8
     United States,                                    No. 20-cr-6045-SMJ
9
                              Plaintiff,               Sentencing Memorandum &
10                                                     Motion for Downward Departure
           v.
11
     Robert Barbee,
12
                              Defendant.
13

14

15

16

17

18

19
     Case 4:20-cr-06045-SMJ                  ECF No. 29             filed 07/15/21            PageID.109 Page 2 of 11




 1                                                 Table of Contents
     I.     Introduction............................................................................................................... 1
2
     II.    Base Offense Level & Enhancements ....................................................................... 1
 3   III.   Departures ................................................................................................................ 2

4    IV.    Sentencing Reform Act: 18 U.S.C. § 3553(a) ........................................................... 2
            A.        Mr. Barbee survived a horrific childhood. ............................................................... 2
 5
            B.        Mr. Barbee now. ...................................................................................................... 4
6           C.        The Court should impose a total 24-month sentence. ............................................ 5

     V.     Conclusion................................................................................................................ 8
 7

8

9

10

11

12

13

14

15

16

17

18

19


                                               Sentencing Memorandum
                                                         –i–
     Case 4:20-cr-06045-SMJ        ECF No. 29     filed 07/15/21   PageID.110 Page 3 of 11




 1                                    I.     Introduction

2             Robert Barbee has an undeniably serious criminal history, and he knows that he

 3   must register. He is a 47-year old, barely literate man with a litany of diagnosed mental-

4    health disorders—PTSD, bi-polar disorder, anxiety, depression. The short story is this:

 5   Mr. Barbee has been running away since he was a child—from beatings at the hands of

6    his adopted parents when he was 12-years old, to fears that he is in trouble with police

 7   now. In the summer of 2019, Mr. Barbee says police questioned him (about an offense

8    that the defense has found no record of), he got “spooked,” was afraid he was in

9    trouble, and packed his bags and fled to California, failing to register along the way.

10   There is no justification for that flight, but the offense must be placed in perspective.

11            Mr. Barbee has already served about a year and a half, most of that time in

12   fiercely difficult lockdown conditions through the pandemic. He respectfully requests a

13   total sentence of 24-months resolving both the indictment and related supervision

14   violations.

15                    II.    Base Offense Level & Enhancements

              The PSR’s calculations are correct: the base offense level is 16, with no
16
     enhancements. With a decrease for acceptance of responsibility, the total offense level
17
     is 13.
18

19


                                    Sentencing Memorandum
                                              –1–
     Case 4:20-cr-06045-SMJ       ECF No. 29    filed 07/15/21   PageID.111 Page 4 of 11




 1                                    III. Departures

2           Given his childhood history of trauma and abuse (as outlined in more detail

 3   below), Mr. Barbee respectfully moves for a departure under U.S.S.G. § 5H1.3. As the

4    Ninth Circuit has acknowledged, the “psychological effects of child abuse manifest

 5   themselves” in many ways—“profound feelings of inadequacy, isolation, confusion,

6    low self-esteem, and guilt.” U.S. v. Roe, 976 F.2d 1216, 1218 (9th Cir. 1992). In Roe, the

 7   Ninth Circuit highlighted that the defendant “lacked any semblance of a stable family

8    environment,” it was “doubtful she received any meaningful guidance from her drug-

9    addicted mother or her mother’s abusive boyfriend.” Id. at 1218. Mr. Barbee’s

10   childhood falls into that category. And in extraordinary cases of childhood abuse and

11   neglect like this, courts should consider an “abusive upbringing” in calculating the

12   guideline range. Id. at 1218 (reversing and finding district court clearly erred in holding

13   “tragic circumstances” of defendant’s childhood were not extraordinary).

14          The Court should depart down by three levels, leaving a total adjusted offense

15   level of 10, with a guideline range of 21–27 months.

16               IV. Sentencing Reform Act: 18 U.S.C. § 3553(a)

            A.     Mr. Barbee survived a horrific childhood.
17
            Mr. Barbee was born to drug-addicted parents, Jim and Cathy Smith. (His birth
18
     name is Miland.) He was taken by the state when just a few years old and placed into
19


                                   Sentencing Memorandum
                                             –2–
     Case 4:20-cr-06045-SMJ       ECF No. 29    filed 07/15/21   PageID.112 Page 5 of 11




 1   foster care. Mr. Barbee saw his parents a few times in CPS-controlled meetings as a

2    toddler, but he has only vague memories of them.

 3          When asked about foster care, he replied that it was “pretty shitty.” He

4    bounced between 10 and 15 homes in just four years, between ages 4 and 8. He didn’t

 5   attend school until he was adopted at 8-years old and was placed immediately into

6    special-education classes.

 7          Mr. Barbee’s situation did not improve. His new parents beat him near daily—

8    Mr. Barbee reported that he was whipped for being late, lying, and other small

9    infractions, generally with a belt or wooden board. He once kicked a school-bus tire for

10   no particular reason, and his father, having seen the kick, forced Mr. Barbee to remove

11   his shoes and kick a wooden table until he couldn’t bear the pain. On three occasions,

12   Mr. Barbee says his father punched him in the face until his head split open bleeding—

13   he still has the scars on his brow. His adopted mother was no better. Mr. Barbee says

14   that although less strong, she hit him more often than his father.

15          So he ran. He describes running as “his thing.” He has always done it. Growing

16   up in rural California, he ran to San Francisco. He ran to Sacramento. He slept in parks

17   and lived on the streets as a 12 and 13-year old.

18          At 13-years old, his adopted parents quit. Mr. Barbee was placed into the

19   California Youth Authority (what is essentially juvenile detention), living in

     dormitories with other teenagers. He remembers an attempted rape by an older 16- or
                                   Sentencing Memorandum
                                             –3–
     Case 4:20-cr-06045-SMJ           ECF No. 29      filed 07/15/21   PageID.113 Page 6 of 11




 1   17-year old not long after he arrived. Oddly, he still maintains some contact with his

2    adopted parents.

 3             There were no means to help Mr. Barbee with schooling. Instead, the system

4    abandoned him; the Youth Authority gave him a job cleaning up trash around the

 5   facility and later driving a guard around in a golf cart.

6              That was his childhood—neglect, abandonment, beatings.

 7             B.     Mr. Barbee now.

8              Mr. Barbee has significant mental-health and intellectual obstacles. He cannot

9    read well enough to review the PSR. (Counsel read him the document in its entirety.)

10   He takes numerous medications for anxiety, schizophrenia, bi-polar disorder, PTSD,

11   and depression. 1 Mr. Barbee could not, in speaking with counsel, remember all the

12   medications he takes.

13             He summarizes his own mental health like this: “I get spooked.” He gets

14   nervous, anxious that something bad is going to happen, and he does the same thing he

15   has since childhood—he runs away. Mr. Barbee says that he had no particular plan in

16   leaving for California, before being arrested on this offense. He says that Benton

17   County officers questioned him regarding some crime that he had nothing to do with,

18   but he got spooked nonetheless. He quickly packed his bags and fled to California. (Mr.

19
     1   See PSR ¶ 105 (detailing mental health diagnoses).

                                       Sentencing Memorandum
                                                 –4–
     Case 4:20-cr-06045-SMJ         ECF No. 29      filed 07/15/21    PageID.114 Page 7 of 11




 1   Barbee was never charged with anything, and the defense was unable to locate any

2    records of a case relating to him or even allegations made against him. To date, we are

 3   unsure if there was a crime at all, or if Mr. Barbee simply misunderstood why he was

4    questioned.)

 5          Now, Mr. Barbee seeks essentially a mental-health hospital. In preparing for

6    sentencing, defense counsel asked Mr. Barbee what he wanted. He requested some

 7   kind of residential mental-health placement. Not a short-term placement. He asked for

8    the type of long-term residential mental-health hospital that the United States did away

9    with in the 1970s. 2 But the criminal system offers nothing like the kind of structured

10   placement Mr. Barbee wants.

11          He has applied for social-security benefits, and intends to use those funds to

12   locate some kind of stable housing.

13          C.      The Court should impose a total 24-month sentence.

14          A 24-month sentence for failing to register is a reasonable sentence for at least

15   three reasons:

16          First, Mr. Barbee has been held in county jails since November 2019, and that

17   was not regular jail time—it was pandemic jail time in near constant lockdown for over

18   a year. In considering the severity of that time, the Court would be on solid footing—

19
     2See Samantha Raphelson, How the Loss of U.S. Psychiatric Hospitals Led to a Mental Health Crisi,
     Nat’l Pub. Radio (Nov. 30, 2017) (available at: https://n.pr/36EB3Tv).

                                     Sentencing Memorandum
                                               –5–
     Case 4:20-cr-06045-SMJ      ECF No. 29    filed 07/15/21   PageID.115 Page 8 of 11




 1   judges have long considered the particular harshness a person faces in custody when

2    determining sentences. Judge Quackenbush commonly considered the harshness of

 3   lengthy time spent in the Spokane County jail when fashioning a sentence: “at

4    minimum, someone should receive double credit for time spent in local lockups,” he

 5   said. United States v. Leland, No. 2:15-cr-31-JLQ, ECF No. 195 at 4:4-6 (E.D. Wa.

6    2015). Harshness is a factor that the Seventh Circuit has specifically authorized a

 7   sentencing judge to consider: “the harsher the conditions the shorter sentence should

8    be.” U.S. v. Spano, 476 F.3d 476, 479 (7th Cir. 2007) (noting merit to argument and

9    that sentencing judge may take it into account, but not mandating it be factored given

10   that it “would complicate sentencing enormously to require” sentences to vary with

11   harshness). And harshness is regularly considered in sentence-reduction motions. See,

12   e.g., U.S. v. Armstrong, 2020 WL 4366015, at *4 (S.D. Cal. July 30, 2020) (granting

13   sentence reduction in part because “defendants committing similar offenses now, in

14   the time of COVID-19, are receiving vastly lower sentencing recommendations,

15   because their time in custody is harsher”) (emphasis added); see also U.S. v. Noriega,

16   40 F. Supp. 2d 1378, 1379 (S.D. Fla. 1999) (reducing sentencing and in part due to

17   security-based “isolation,” finding that “the consequences of such deprivation can be

18   serious,” and “I suppose we would find that [defendant] has in fact done more time

19   than the nine years which have passed”); U.S. v. Macfarlane, 438 F. Supp. 3d 125, 127

     (D. Mass. 2020) (a defendant’s “two-week confinement in solitary quarantine in a
                                  Sentencing Memorandum
                                            –6–
     Case 4:20-cr-06045-SMJ      ECF No. 29     filed 07/15/21   PageID.116 Page 9 of 11




 1   higher security facility is the equivalent of two months in the Camp to which he was

2    originally assigned”).

 3         Mr. Barbee has already served a sentence that is harsher than the numbers show.

4          Second, even absent the harshness, Mr. Barbee is asking for a sentence that falls

 5   in the middle of his post-departure guideline (i.e., 21–27 months after a departure

6    under U.S.S.G. § 5H1.3). That sentence reflects the seriousness of the offense, but also

 7   recognizes that the offense itself is relatively mundane—Mr. Barbee simply got scared

8    and ran away. He did not commit serious offenses while failing to register. A two-year

9    sentence is not so harsh that it causes disrespect for the criminal system in the

10   community, which generally considers federal sentences too harsh. See Hon. James S.

11   Gwin, Juror Sentiment on Just Punishment: Do the Federal Sentencing Guidelines Reflect

12   Community Values?, 4 Harv. L. & Pol’y Rev. 173, 195 (2010) (“The Guidelines and

13   congressionally directed ranges are significantly harsher than community sentiment

14   recommends.”).

15         Third, the defense is not recommending a lenient sentence. Mr. Barbee still

16   faces years of supervision after he finishes the sentence—a significant penalty. While

17   under supervision, Mr. Barbee would “not enjoy the absolute liberty to which every

18   citizen is entitled,” and terms of release are no “act of leniency” but a “substantial

19   restriction of freedom” in which he would “always face the harsh consequences that


                                  Sentencing Memorandum
                                            –7–
     Case 4:20-cr-06045-SMJ      ECF No. 29    filed 07/15/21   PageID.117 Page 10 of 11




 1   await if he violates.” See Gall v. U.S., 552 U.S. 38, 44, 48 (2007) (quoting in part with

2    approval a district court opinion).

 3         Mr. Barbee must comply with his registration requirements, and he failed to do

4    so. A 24-month sentence punishes the offense, but more time serves none of the goals

 5   of sentencing.

6                                     V.      Conclusion

 7         For the reasons above, Mr. Barbee requests a sentence of 24-months.

8
     Dated: July 15, 2021.
9                                      Federal Defenders of Eastern Washington & Idaho
                                       Attorneys for Robert Barbee
10
                                       s/Colin G. Prince
11                                     Colin G. Prince, WSBA No. 43166
                                       10 North Post Street, Suite 700
12                                     Spokane, Washington 99201
                                       t: (509) 624-7606
13                                     f: (509) 747-3539
                                       Colin_Prince@fd.org
14

15

16

17

18

19


                                  Sentencing Memorandum
                                            –8–
     Case 4:20-cr-06045-SMJ     ECF No. 29     filed 07/15/21   PageID.118 Page 11 of 11




 1                                  Service Certificate

2         I certify that on July 15, 2021, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF System, which will notify Assistant United States

4    Attorneys: Ann Wick.

 5                                            s/Colin G. Prince
                                              Colin G. Prince, WSBA No. 43166
6                                             10 North Post Street, Suite 700
                                              Spokane, Washington 99201
 7                                            t: (509) 624-7606
                                              f: (509) 747-3539
8                                             Colin_Prince@fd.org

9

10

11

12

13

14

15

16

17

18

19


                                  Sentencing Memorandum
                                            –9–
